Citation Nr: 1643524	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-18 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to a compensable initial disability rating for a left upper lip scar.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional bilateral eye disability, claimed as ocular hypertension due to the use of prescribed Lotemax.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960.  

These matters come to the Board of Veterans' Appeals (Board) from May 2011, June 2011, and May 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a videoconference hearing before the Board.  In June 2016, the Veteran was sent two notice letters regarding his requested Board hearing, which was scheduled in July 2016; however, the Veteran subsequently failed to appear at the scheduled hearing.  The following month, a report of general information notes the Veteran indicated he is unable to travel because of transportation limitations.  Significantly, the Veteran did not request that the hearing be rescheduled.  Thus, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2015) (concerning requests for changes in Board hearing dates and the withdrawal of a veteran's hearing request after a failure to appear for a scheduled Board hearing).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for additional right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  A chronic lumbar spine disability was not shown in service or for many years thereafter, and the current lumbar spine disability is not otherwise etiologically related to active service, to include parachute jumps therein.  

2.  For the entire period on appeal, the Veteran's left upper lip scar has not resulted in any characteristics of disfigurement, exceeded a surface area of six square inches (39 sq. cm.), been unstable or painful, or resulted in any limitation of function.  

3.  There is no additional bilateral eye disability that was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care; or by an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for a compensable initial disability rating for a left upper lip scar have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

3.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional bilateral eye disability, claimed as ocular hypertension due to the use of prescribed Lotemax, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to   notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in September 2010 and January 2011 for the lumbar spine and eye claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Veteran's claim of entitlement to a compensable initial disability rating for a left upper lip scar arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional notice with respect to his initial rating claim is warranted.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The RO also requested disability records from the Social Security Administration (SSA); however, SSA responded in October 2011 that there were no medical records available regarding the Veteran because they had been destroyed.  Thus, a remand   is not required to obtain SSA records, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present 
and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is        an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

I.  Service Connection - Lumbar Spine  

Service connection may be established for a disability resulting from disease  
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran claims entitlement to service connection for a lumbar spine disability     as a result of active service, which included multiple parachute jumps.  Indeed, the Veteran's DD Form 214 documents that he was awarded a parachutist badge, and   
a March 1959 certificate indicates completion of the 82nd Airborne Division basic airborne course at Fort Bragg, North Carolina.  

Service treatment records do not document any complaints, treatment, or diagnosis of a lumbar spine disability.  An August 1958 pre-induction physical examination and a July 1960 physical examination prior to separation each document normal clinical evaluations of the spine and musculoskeletal system, with no relevant health conditions reported by the Veteran within contemporaneous reports of medical history.  

Post-service VA treatment records include a problem list which documents the Veteran's backache in October 2002.  In January 2003, the Veteran reported increased back pain but denied any trauma.  Later that same month, he reported his back pain that began four to five years ago, without trauma; it was also noted that the Veteran did "heavy work."  The condition was assessed as acute and chronic low back pains and sciatica.  

A March 2003 lumbar spine x-ray showed multilevel disc disease, moderate to severe osteoarthritis of the vertebrae with degenerative changes of the facets, and first-degree spondylolisthesis.  That same month, the Veteran again reported that he did heavy work, and that his back pain began four to five years previously, without trauma.  His assessed conditions included acute and chronic low back pains, sciatica, osteoarthritis, and degenerative joint disease (DJD).  

In October 2003 and again in February 2005, the Veteran complained of low back pain for approximately ten years, without specific injury but a history of heavy work for years.  In April 2005, the Veteran reported that his back hurt and that he walked "funny."  He presented with an obvious right lower leg discrepancy which caused a gait abnormality and back pain.  The physician also noted the Veteran's occupation as a mason who worked with concrete blocks.  

A January 2011 lumbar spine x-ray showed advanced multilevel degenerative disc disease (DDD) throughout the lumbar spine, and a February 2011 lumbar spine MRI showed advanced DDD of the lumbar spine.  

The Veteran was afforded a VA lumbar spine examination in March 2011.  At   
that time, he reported back pain for ten years.  His occupational history included previous work as a block layer and concrete mason but he denied any related workers compensation claims, motor vehicle accidents, or back trauma.  The Veteran reported that he made sixteen parachute jumps during active service, with two being classified as hard landings, but he stated he did not seek medical attention for his back pain during active service.  Following a physical examination, the VA examiner diagnosed multilevel lumbar disc disease with canal stenosis and right radiculopathy.  He stated that it was at least as likely as not that the Veteran had lumbar pain during active service due to parachuting activities, but opined that it was not likely that Veteran's lumbar disc disease and right radiculopathy were due to active duty.  He noted that the Veteran was employed in the concrete industry and had performed manual labor for his adult life, and there were no treatment records about a lumbar spine condition prior to 2002, when the Veteran established healthcare with VA.  

Later that same month, VA treatment records document the Veteran's report 
of chronic low back pain for the past fifty years.  In his May 2011 notice of disagreement (NOD), the Veteran stated that he had back problems ever since his parachute jumps during active service.  He stated that initially, his back problems were minor, but over the years, his back condition continued to worsen.  He noted that he did not seek medical attention at first and lived with the pain, but eventually sought medical care as the pain became more severe over time.  

After a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a lumbar spine disability.  

VA treatment records, including the March 2011 VA examination and diagnostic  
x-ray and MRI studies, clearly document a current lumbar spine disability, diagnosed as multilevel degenerative disc disease (DDD) throughout the lumbar spine.  

Additionally, the Veteran's service records confirm his reports of parachute jumping, as evidenced by his award of the Parachutist Badge.  However, service treatment records do not otherwise document specific complaints, treatment, or diagnosis of a lumbar spine disability or other back condition.  As a chronic back disability was not shown in service or for years thereafter, competent evidence linking the current condition with service is needed to support the claim.  On this point, the most probative evidence is against the claim.

In this regard, the Board affords the most probative value to the March 2011 VA examiner's opinion, which is factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Notably, the examiner acknowledged that it was at least as likely as not that the Veteran had lumbar pain during active service due to his parachuting activities; nevertheless, he opined that it was not likely that Veteran's current lumbar disability was due to active duty, given the Veteran's post-service employment history of manual labor, and no documented medical treatment of a lumbar spine condition prior to 2002.  

The Board acknowledges the Veteran's reports of back pain with onset during 
active service following parachute jumps, for which he did not seek medical care.  However, post-service medical records fail to document any reports or treatment of   a lumbar spine condition prior to October 2002, when the Veteran established VA care.  Moreover, shortly thereafter, he reported back pain began 4 to 5 years prior without trauma and that he did heavy work.  Accordingly, to the extent the Veteran alleges back pain continuing since service, such assertion is not persuasive in light of normal findings at separation and his report to treatment providers in 2003 of onset of back pain only 4 to 5 years prior.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Finally, to the extent that the Veteran believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the etiology of back disabilities is a matter that requires medical training and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a back disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current  back disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

For the reasons set forth above, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim for service connection for lumbar spine disability, and the appeal is denied. 



In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Initial Rating - Lip Scar  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to a compensable initial disability rating for his service-connected left upper lip scar, currently rated as zero percent disabling under Diagnostic Code (DC) 7800.  38 C.F.R. § 4.118, DC 7800 (2015).  

Under DC 7800, disfigurement of the head, face, or neck are rated based upon 8 characteristics of disfigurement:  (1) scar 5 or more inches (13 or more cm. ) in length, (2) scar at least on-quarter inch (0.6 cm. ) wide at widest part, (3) surface contour of scar elevated or depressed on palpation,  (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note 1 (2015).  

A 10 percent disability rating is warranted with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  

A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  

A maximum schedular 80 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

The Veteran was afforded a VA scars examination in April 2011.  He reported that the edge of his left upper lip overlapped with the repair of his lip laceration and that he wore a mustache to hide it, although it caused no problems.  The examiner noted that a review of service treatment records documented a repair of a left upper lip laceration in June 1959 but post-service VA treatment records were silent for related treatment.  A physical examination documented an ancient, well-healed vertical    scar of glabella involving the lip, located vertically on the left upper lip toward the nostril.  The maximum width of the scar measured one-sixteenth of an inch, and the maximum length measured one inch.  The scar was noted to be superficial and not painful, without signs of skin breakdown, inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, skin induration, inflexible contour, elevation or depression, adhesion to underlying tissue, or other disabling effects.  The examiner diagnosed an ancient scar, status post laceration, which did not result in gross distortion, asymmetry, or significant effects on the Veteran's usual occupation or daily activities.  

In his May 2011 NOD, the Veteran asserted that the scar was at least one-quarter inch wide at the base and that he began wearing a mustache ever since his discharge from active service because he was embarrassed by the resulting facial disfigurement.  

Based on a review of the pertinent evidence of record, including as discussed above, the Board finds that a compensable initial disability rating for a left upper lip scar is not warranted for any period on appeal.  

The most comprehensive and probative findings regarding the severity of the Veteran's service-connected left upper lip scar are contained within the April 2011 VA scars examination.  Most notably, the VA examiner documented that the scar did not result in any of the 8 characteristics of disfigurement, measured one-sixteenth of an inch        by one inch at its maximum, was not painful or unstable, and did not result in other disabling effects.  

The Board acknowledges the Veteran's statements asserting that his scar measures at least one-quarter inch wide and results in facial disfigurement, and that it embarrasses him such that he wears a mustache.  However, the Board affords more probative value to the objective findings of the April 2011 VA examiner of a scar measuring no wider than 1/16th of an inch than to the Veteran's subsequent statements in support of his claim for increased disability compensation.  See Caluza, 7 Vet. App. 498.  

The Board has also considered whether the Veteran is entitled to a higher initial disability rating under any other applicable diagnostic codes.  DCs 7801 and 7802 are inapplicable, as the Veteran's left upper lip scar is located on his face and it is 
not shown to cover the required surface area.  38 C.F.R. § 4.118, DCs 7801, 7802.  DC 7804 is likewise inapplicable, as the Veteran's scar has not been shown to be unstable or painful.  Id., DC 7804.  Finally, there is no indication that the scar results in any functional impairment.  In this regard, the April 2011 VA examiner found that the Veteran's scar did not result in disfigurement or other disabling effects.  Thus, a higher rating pursuant to DC 7805 (concerning other disabling effects not provided for by DCs 7800-7804) is not warranted.  

For the reasons set forth above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and that a compensable initial disability rating for a left upper lip scar is warranted for any period on appeal.  

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  While the Veteran has reported embarrassment and wearing of a mustache due to his perceived facial disfigurement, disfigurement is specifically contemplated in the rating criteria.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when 
such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to his left upper lip scar; rather, the April 2011 VA examiner specifically concluded that there was no resulting functional impact upon his ability to work related to his service-connected left upper lip scar.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  


III.  38 U.S.C.A. § 1151 - Bilateral Eyes  

A veteran may be awarded compensation for additional disability, not the result of her willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701 (3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination, or 
(2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment or examination and that  the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly given    medical instructions is not caused by hospital care, medical or surgical treatment    or examination.  38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R.    § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event
not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable
health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran essentially claims that he has experienced additional bilateral eye disability, claimed as ocular hypertension due to the use of prescribed Lotemax.  

Turning to the relevant evidence of record, VA treatment records from March 2007 document a provisional diagnosis of possible dry eye syndrome.  Upon follow up in April 2007, the Veteran's condition was assessed as pinguecula covering the nasal aspect of the bulbar conjunctiva in each eye that was mildly irritated and complicated by dryness in both eyes, which the examining physician felt was caused by chronic exposure to the sun.  The recommended treatment was artificial tears, a preservative-free ocular lubricant to use in each eye at night, and sunglasses for use outside.  The Veteran was to be seen in one year for an annual eye examination.  

Subsequent VA treatment records from September 2010 document that the Veteran's prescription Alrex was non-formulary at VA; therefore, Lotemax was substituted.  The prescription order was for one drop in each eye four times daily for two months, with no refills.  In April 2011, one refill only of the Veteran's prescribed Lotemax was allowed, with a reduced frequency to one drop in the right eye only twice per day, and the Veteran was to be seen for follow up.  

Thereafter, VA treatment records from May 2013 document that the Veteran had been warned about elevated ocular pressure with Lotemax and he was to stop its use immediately.  

Private treatment records from May 2013 document the Veteran's report that he had been prescribed Lotemax for three years by VA and had since developed bilateral cataracts; he was concerned it was due to negligence of over prescribed medication.  The private physician noted that the Veteran's ocular hypertension and cataract formation was complicated by chronic Lotemax.  

VA treatment records from June 2013, document that the Veteran was concerned   that his intraocular pressure (IOP) was too high and that he had cataracts caused by Lotemax.  The private records were reviewed and revealed 20/40 bilateral visual acuity, which contradicted VA acuity findings of 20/20 bilaterally from one week prior.  The Veteran was noted to be overly concerned by the findings of his private provider regarding his glaucoma and cataracts caused by use of topical anti-inflammatory agents for management of pterygium.  His condition was assessed      as pterygium, not threatening to bilateral vision; cataracts, not visually significant; steroid response including IOP elevation which was reversed with discontinuation of topical steroid; and idiopathic dry eye.  The Veteran was reassured that his condition was stable and that surgery was not needed; and that the private findings did not agree with multiple examinations by different VA providers.  The Veteran was again advised to avoid corticosteroids by all routes of administration and to start aggressive topical lubricants to prevent burning of the eyes.  

In July 2013, the Veteran again stated his belief that his cataracts were related to eyedrops he had been taking for the last three years; the VA physician explained that is was also possibly related to the Veteran's age of 73.  

In December 2013, the Veteran submitted a statement which again asserted that his bilateral eye disability was caused by VA prescribed Lotemax for over a year, when the pharmaceutical industry states that it should only be used temporarily.  

In April 2014, VA obtained a medical opinion regarding the Veteran's claimed additional bilateral eye disability.  Following a review of the claims file, the VA examiner opined that it was as likely as not that as a result of the Veteran being prescribed Lotemax in November 2010, his IOP was elevated, in the right eye more than the left, as documented by its measurement in May 2013.  According to medical literature, that type of topical steroid, although less likely to raise IOP, could still do so when used over a prolonged period.  The examiner stated that the VA provider who initially prescribed Lotemax in November 2010 acted appropriately when he recommended that it be dispensed without any refills (as a way of rechecking IOP prior to dispensing additional topical steroid drops).  The provider somewhat departed from accepted levels of medical care when he refilled the Veteran's medication in April 2011 without any IOP measurements from at least November 2010 (based on available evidence).  However, his subsequent note from April 2011 indicated that he properly recognized that the Veteran needed to receive a follow up examination.  Since the Veteran had not received a follow-up examination (again, based on available treatment records), the VA provider did depart from accepted levels of medical care when he prescribed Lotemax with three refills in July 2011.  However, even though the Veteran's IOP was elevated when it was checked in May 2013, no detrimental effect on Veteran's vision was detected, as verified by a different provider in June 2013.  In other words, the VA examiner concluded that     no additional bilateral eye disability occurred.  

Additionally, the VA examiner stated that even though some topical ophthalmic steroids have been known to cause cataracts when used for a prolonged period, in the Veteran's particular case, such did not occur - based on the June 2013 VA treatment records.  Additionally, medical literature documents that since the topical ophthalmic steroid Lotemax is an ester-based steroid (as opposed to a ketone-based steroid), cataract formation as a side effect of the medication is precluded.  

Finally, VA treatment records from June 2014 document that the Veteran presented for a second opinion regarding his IOP and cataracts.  He reported blurred vision at all distances which had worsened lately.  The noted impressions included presbyopia with mild bilateral cataracts (excellent acuity with refraction), pterygium (symptoms under control and treated with Systane eye drops), and a history of steroid response with Lotemax (with noted healthy nerves and normal IOP since the medication was discontinued).  

Based on a review of the pertinent evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional bilateral eye disability, claimed as ocular hypertension due to the use of prescribed Lotemax.  

The Board affords great probative weight to the objective findings opinion of the April 2014 VA examiner.  The opinion was rendered following a thorough review of the claims file and medical history and it properly considered the conflicting May 2013 private treatment records which stated that the Veteran's ocular hypertension and cataract formation was complicated by chronic Lotemax.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Notably, the April 2014 VA examiner compared the Veteran's condition immediately before the beginning of the care upon which the claim is based to the Veteran's condition after such care in order to support the determination that it was less likely than not that the Veteran incurred additional disability as a result of VA medical care.  38 C.F.R. § 3.361.  Specifically, the VA examiner noted that although the Veteran's IOP was elevated when it was checked in May 2013, there was no resulting detrimental effect on Veteran's vision, as verified by a subsequent provider  in June 2013.  Additionally, the VA examiner referred to medical literature to support his opinion that the Veteran's prescription Lotemax did not contribute to his cataract formation.  

To the extent that the Veteran attributes his ocular hypertension or cataracts to the use of prescribed Lotemax, such a determination involves complex medical findings well beyond the Veteran's lay competence.  See Jandreau, supra.  

In conclusion, the Board finds that the preponderance of the competent and probative evidence is against the claim, and entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 is denied.  As the preponderance of evidence weighs against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.     38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a lumbar spine disability is denied.  

A compensable initial disability rating for a left upper lip scar is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for additional bilateral eye disability, claimed as ocular hypertension due to the use of prescribed Lotemax, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to
conduct additional development regarding the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional right shoulder disability.  

VA treatment records document that the Veteran has reported outside private orthopedic treatment for his right shoulder pain.  Notably, his June 2011 NOD asserts that due to VA's failure to provide anything more than pain medication, he was forced to seek outside private treatment by Dr. J. K., who stated that he needed right shoulder surgery, which would have been easier and had a greater chance of success if it were performed earlier.  

As the record indicates there may be outstanding, relevant private treatment records concerning the Veteran's claimed right shoulder disability, additional effort should be made to obtain such records upon remand.  38 C.F.R. § 3.159(c)(1) (2015).  Additionally, he AOJ should obtain any outstanding, relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses 
of all medical care providers who have recently treated  him for his right shoulder disability, including private orthopedic treatment by Dr. Kagan.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Thereafter, and after undertaking any additional development deemed necessary in light of the above development, readjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151   for additional right shoulder disability.  If the benefit sought on appeal remains denied, provide the Veteran    and his representative with a supplemental statement of   the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


